                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


TRINA D. F.,1                           6:20-cv-01351-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


JOHN E. HAAPALA, JR.
401 E. 10th Ave, Ste. 240
Eugene, OR 97401
(541) 345-8474

          Attorney for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Trina D. F. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On March 12, 2018, Plaintiff protectively filed her




2 - OPINION AND ORDER
applications for DIB and SSI benefits.    Tr. 13, 179, 181.2

Plaintiff alleged a disability onset date of August 10, 2017.

Tr. 13, 179, 181.   Plaintiff's applications were denied

initially and on reconsideration.    An Administrative Law Judge

(ALJ) held a hearing on October 4, 2019.    Tr. 13, 32-57.     At the

hearing Plaintiff amended her alleged disability onset date to

March 12, 2018.    Tr. 13, 37.   Plaintiff and a vocational expert

(VE) testified at the hearing.    Plaintiff was represented by an

attorney at the hearing.

     On October 29, 2019, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 13-26.   Plaintiff requested review by the

Appeals Council.    On June 18, 2020, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On August 11, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.




     2 Citations to the official Transcript of Record (#10)
filed by the Commissioner on December 28, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
                                BACKGROUND

     Plaintiff was born on July 9, 1970.         Tr. 24, 179.

Plaintiff was 47 years old on her amended alleged disability

onset date.    Tr. 24.    Plaintiff has at least a high-school

education.    Tr. 24.    Plaintiff has past relevant work experience

as a production/shipping/receiving clerk and auto-title clerk.

Tr. 24, 245.

     Plaintiff alleges disability due to ankylosis spondylitis,

spinal stenosis, hypertrophic fact arthropathy, progressive

chronic low-back pain with left radiculopathy, osteoarthritis

with enthesopathic of the hip, chondral fissuring at the median

ridge and medial patel, fibromyalgia, Post-Traumatic Stress

Syndrome (PTSD), and depression.         Tr. 59, 236.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.       See Tr. 16-24.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.       Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must



4 - OPINION AND ORDER
demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."    42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.     42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and



5 - OPINION AND ORDER
resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.



6 - OPINION AND ORDER
§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).    The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).   See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.   Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).



7 - OPINION AND ORDER
     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.   20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.   Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).   The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.    If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 12, 2018, Plaintiff's

amended alleged disability onset date.      Tr. 16.



8 - OPINION AND ORDER
     At Step Two the ALJ found Plaintiff has the severe

impairments of PTSD, lumbar degenerative-disc disease, obesity,

right-knee osteoarthritis, chondromalacia and medial meniscus

tear status post-surgical repair, axial spondyloarthropathy,

obstructive sleep apnea, chronic pain syndrome, mild bilateral

hip osteoarthritis, migraines, and cannabis-use disorder.

Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 17.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:   can only

occasionally lift and carry 20 pounds; can frequently lift and

carry ten pounds; can only stand and/or walk for approximately

four hours in an eight-hour workday; can only sit for

approximately six hours in an eight-hour workday; cannot climb

ladders, ropes, or scaffolds; can only occasionally climb stairs

and ramps; can only occasionally stoop, crouch, and crawl;

cannot kneel; cannot ambulate over uneven surfaces; can

frequently handle and finger bilaterally; cannot perform

forceful gripping such as opening jars and bottles, using

wrenches, and wringing-out rags; cannot be exposed to extreme



9 - OPINION AND ORDER
heat, extreme cold, wetness, high humidity, atmospheric

conditions, moving mechanical parts, and high, unprotected

hazards; cannot have direct contact with the public; can only

occasionally have contact with co-workers and supervisors; can

only perform low-stress work that requires merely occasional

changes in work setting, work duties, and simple work-related

decision-making; and cannot work on a conveyor belt.   Tr. 19.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.   Tr. 24.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as electrical-

accessories assembler, electronics assembler, and hand-finisher.

Tr. 25.   Accordingly, the ALJ found Plaintiff is not disabled.

Tr. 26.



                            DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide legally sufficient reasons for discounting Plaintiff's

symptom testimony; (2) failed to provide legally sufficient

reasons for discounting the medical opinion of Jonathan Jones,

M.D., Plaintiff's treating rheumatologist; and (3) found at Step

Five that Plaintiff could perform other work available in the



10 - OPINION AND ORDER
national economy.

I.   The ALJ did not err when she discounted Plaintiff's
     symptom testimony.

     Plaintiff contends the ALJ erred when she discounted

Plaintiff's symptom testimony and did not provide legally

sufficient reasons for doing so.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).    The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).       A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.


11 - OPINION AND ORDER
            If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."    Garrison, 759 F.3d at

1014-15.    See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).   General assertions that the

claimant's testimony is not credible are insufficient.       Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).    The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."    Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.     Analysis

            Plaintiff testified she is unable to work due to pain

that interferes with her ability to focus and to be on her feet.

Tr. 40.    Plaintiff testified her employer let her go because she

was unable to get her work done in the two hours she worked and

she was unable to work longer because "I get really flustered

when I'm upset and then I have a hard time accomplishing my

tasks and then I end up getting stuck on something else."      Tr.

42-43.    Plaintiff testified the pain in her hip, knee, and hands

make it difficult to "focus on anything."    Tr. 44.   Plaintiff



12 - OPINION AND ORDER
testified she can sit comfortably for "usually less than half an

hour," and it is difficult to stand in one place.      Tr. 44.   She

also has difficulty using her hands "for any length of time."

Tr. 44.   Plaintiff has difficulty sleeping at night, does not

sleep more than four hours at a time, wakes up in pain, and is

"tired all the time."      Tr. 46.   In a typical day she spends the

first few hours pacing, walking, and stretching while "trying to

feel normal."    Tr. 46.   On a good day she rests and does some

household chores, and other days she is "in bed, and I just

hurt."    Tr. 47.

             The ALJ concluded Plaintiff's allegations regarding

the intensity of her symptoms are not entirely consistent with

the record.    Tr. 20.   Although the ALJ found there is evidence

in the record to support "severe impairments," she concluded the

"objective evidence in the record fails to support symptoms as

severe as alleged."      Tr. 21.   For example, the ALJ noted the

record reflects Plaintiff's hip osteoarthritis and degenerative

changes in her back are described in the record as "mild," and

knee imaging is also described as mostly "mild" or "mild to

moderate."    Tr. 21, 639, 586-87.    Specifically, on January 9,

2018, an MRI of Plaintiff's lumbar spine showed "mild spinal

stenosis," "mild multilevel disc degenerative change," and



13 - OPINION AND ORDER
"moderate lower lumbar hypertrophic facet arthropathy."

Tr. 585.   On June 14, 2018, Plaintiff had knee surgery.   In a

follow-up visit on June 28, 2018, Plaintiff reported she was

"doing well overall."    Tr. 347.

            The ALJ also noted Plaintiff's symptoms are not

consistent with her level of activities.   Tr. 21.   For example,

although Plaintiff was still experiencing pain, she told her

treating physician on April 24, 2018, that she was "exercising

daily"; playing more with her dogs; and walking up and down

inclines, which helped with tiredness.   Tr. 374.    In addition,

the ALJ noted Plaintiff continued to work at an automobile

sales-and-repair shop as a clerk for up to ten hours a week

during her alleged disability period.    Tr. 36-38, 737.

            The ALJ further noted Plaintiff's pain and symptoms

were, in part, also associated with situational stressors.

Tr. 22.    For example, on August 21, 2018, Dr. Jones, Plaintiff's

treating rheumatologist, noted "[m]uch of [Plaintiff's] current

pain is being driven by the stress of managing her father's

estate and preparing for her daughter's wedding.     As this

subsides I anticipate that she will feel more energy and less

pain."    Tr. 757.

            The ALJ also found Plaintiff's treatment history did



14 - OPINION AND ORDER
not support her symptom allegations.      Tr. 21-22.   For example,

in June 2018, three months after her alleged onset date,

Plaintiff had right-knee surgery.      Tr. 347.   In a follow-up

examination on June 26, 2018, Daniel Stenger, P.A., noted

Plaintiff was "doing well," had only mild pain, was able to walk

and to do activities without any discomfort, and no longer

relied on Ibuprofen.     Tr. 347.   On July 11, 2018, Plaintiff

reported to her physical therapist that her knee was feeling "a

lot better" and that her worst pain was "2/10."        Tr. 750.

             On this record the Court concludes the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for discounting Plaintiff's subjective symptom

testimony.

II.   The ALJ did not err when she discounted Dr. Jones's
      medical opinion.

      Plaintiff contends the ALJ failed to provide legally

sufficient reasons for discounting Dr. Jones's opinion.

      A.     Standards

             Because Plaintiff filed her application after

March 27, 2017, new regulations apply to the ALJ's evaluation of

the medical opinion evidence.       Revisions to Rules Regarding the

Evaluation of Med. Evid., 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).     See also Linda F. v. Saul, No. C20-


15 - OPINION AND ORDER
5076-MAT, 2020 WL 6544628, at *2 (W.D. Wash. Nov. 6, 2020).    The

new regulations provide the Commissioner "'will not defer or

give any specific evidentiary weight, including controlling

weight, to any medical opinion[s] or prior administrative

finding(s)[.]'"   Id., at *2 (quoting 20 C.F.R. § 404.1520c(a)).

“A prior administrative medical finding is a finding, other than

the ultimate determination about [disability], about a medical

issue made by . . . agency medical and psychological consultants

at a prior level of review . . . in [a] claim based on their

review of the evidence.”   20 C.F.R. § 404.1513(a)(5).   In

addition, the new regulations rescinded SSR 06-03p in which the

Social Security Administration “explained how [it] considers

opinions and other evidence from sources who are not acceptable

medical sources. . . .   The [new] rules revised [this] polic[y].

. . .   For example, in claims filed on or after March 27, 2017,

the final rules state that all medical sources, not just

acceptable medical sources, can make evidence that [it]

categorize[s] and consider[s] as medical opinions.”   Rescission

of Soc. Sec. Rulings 96-2p, 96-5p, and 06-3p, SSR 96-2P 2017,

WL 3928298, at *1 (S.S.A. Mar. 27, 2017).   In other words, the

Commissioner must consider all medical opinions and "evaluate

their persuasiveness" based on "supportability" and



16 - OPINION AND ORDER
"consistency" using the factors specified in the regulations.

20 C.F.R. § 404.1520c(c).   Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."    Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.       Id.

See also Linda F., 2020 WL 6544628, at *2.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                 First, we will articulate our consideration of
                 medical opinions from all medical sources
                 regardless of whether the medical source is an
                 AMS [Acceptable Medical Source]. Second, we will
                 always discuss the factors of supportability and
                 consistency because those are the most important
                 factors. Generally, we are not required to
                 articulate how we considered the other factors
                 set forth in our rules. However, when we find
                 that two or more medical opinions . . . about the
                 same issue are equally well-supported and
                 consistent with the record but are not exactly
                 the same, we will articulate how we considered
                 the other most persuasive factors. Third, we
                 added guidance about when articulating our
                 consideration of the other factors is required or
                 discretionary. Fourth, we will discuss how
                 persuasive we find a medical opinion instead of
                 giving a specific weight to it. Finally, we
                 will discuss how we consider all of a medical
                 source's medical opinions together instead of
                 individually.

Revisions to Rules, 82 Fed. Reg. 5844.


17 - OPINION AND ORDER
           Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [the ALJ] considered the medical opinions" and

"how persuasive [the ALJ] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).   The ALJ is required to

"explain how [the ALJ] considered the supportability and

consistency factors" for a medical opinion.   20 C.F.R.

§ 404.1520c(b)(2).    “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”    Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”      Id.,

at *2 (citing 82 Fed. Reg. at 5852).

     B.    Analysis

           On July 17, 2019, Dr. Jones completed an Arthritis

Medical Source Statement.   Tr. 742-45.   Dr. Jones diagnosed

Plaintiff with axial spondylo-arthritis and fibromyalgia.

Tr. 742.   He noted Plaintiff's symptoms included pain in

multiple joints, insomnia, and chronic fatigue.   Tr. 742.

Dr. Jones noted Plaintiff's pain, which is sharp and



18 - OPINION AND ORDER
debilitating, is located in her back, shoulders, hips, knees,

and hands.    Tr. 742.   Dr. Jones also opined Plaintiff can only

walk two or three blocks without rest or severe pain, can only

sit for 30 minutes and stand for 10 minutes for less than two

hours in an eight-hour workday.     Tr. 743.   He also noted

Plaintiff will need to shift positions at will from sitting,

standing, and walking; to walk for ten minutes every 30 minutes

during an eight-hour workday; and require unscheduled breaks for

15 minutes each hour.     Tr. 743-44.   Dr. Jones also stated:

"[Plaintiff] is required to limit her activities because of the

combination of joint pain, the profound fatigue which is

worsened by insomnia, and the depression and anxiety amplify

these symptoms.      I agree that she is unable to work at this

time."    Tr. 809.

             The ALJ found Dr. Jones's opinion unpersuasive on the

ground that it is inconsistent and not supported by the record.

Tr. 23.   The ALJ noted Dr. Jones relied "very heavily" on

Plaintiff's subjective statements regarding her abilities.

Tr. 23.   The ALJ also concluded there was not any evidence in

the medical record to support the limitations found by

Dr. Jones.    Tr. 23.    For example, on August 21, 2018, Dr. Jones

noted Plaintiff had full range of motion in her shoulders,



19 - OPINION AND ORDER
elbows, wrists, and knees and did not have swelling in her

wrists, hands, ankles, or pain in her feet.   Tr. 757.

Dr. Jones made similar findings on November 27, 2018;

January 28, 2019; April 30, 2019; June 25, 2019; July 17, 2019;

and September 17, 2019.   Tr. 766, 771, 790, 803, 808, 839.

          The ALJ also found unpersuasive Dr. Jones's statement

that Plaintiff is unable to work on the ground that this is an

issue reserved for the Commissioner.   See 20 C.F.R.

§§ 404.1520b(c), 416.920b(c)(The ALJ is not required to provide

any analysis for statements that a claimant is unable to work

because such statements are "neither valuable nor persuasive.").

          On this record the Court concludes the ALJ did not err

when she discounted the opinion of Dr. Jones because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

III. The ALJ did not err at Step Five when she concluded
     Plaintiff could perform other work in the national
     economy.

     Plaintiff contends the ALJ erred at Step Five when she

failed to provide legally sufficient reasons for her conclusion

that Plaintiff could perform other work in the national economy.

     A.   Standards

          As noted, if the ALJ reaches Step Five, she must



20 - OPINION AND ORDER
determine whether the claimant is able to do other work that

exists in the national economy.   20 C.F.R. § 404.1520(a)(4)(v).

See also Keyser, 648 F.3d at 724-25.     Here the burden shifts to

the ALJ to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The ALJ may satisfy this burden through the testimony of a VE or

by reference to the Medical-Vocational Guidelines (or the grids)

set forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the ALJ meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1).

     B.     Analysis

            Plaintiff contends the ALJ found Plaintiff was limited

to sedentary work based on the ALJ's following statement when

she summarized Plaintiff's activities:

                 Thus, while I acknowledge that [Plaintiff's]
                 symptoms reasonably limit her to the range of
                 sedentary work, as articulated above, I find that
                 the record justifies no additional restrictions.

Tr. 22.   Plaintiff asserts the ALJ acknowledged Plaintiff's

symptoms reasonably limited her to "sedentary" work, but the ALJ

failed to ask the VE to consider whether a person limited to

sedentary work could perform Plaintiff's past work or other work

in the national economy.


21 - OPINION AND ORDER
          The Commissioner argues the ALJ's use of the word

"sedentary" is merely a "scrivener's error" because the ALJ

clearly referenced her own evaluation of Plaintiff's RFC, which

expressly limited Plaintiff to "light work."    Tr. 19.   At the

hearing the ALJ specifically asked the VE to consider

limitations consistent with "light work" when determining

whether Plaintiff could perform her past work or other work that

existed in the national economy.   Tr. 53-55.   As noted, in her

decision the ALJ assessed Plaintiff with the RFC to perform

"light work" and later stated:

               If the [Plaintiff] had the residual functional
               capacity to perform the full range of light work,
               a finding of "not disabled" would be directed by
               Medical-Vocational Rule 202.21. However, the
               [Plaintiff's] ability to perform all or
               substantially all of the requirements of this
               level of work has been impeded by additional
               limitations. To determine the extent to which
               these limitations erode the unskilled light
               occupational base, I asked the vocational expert
               whether jobs exists in the national economy for
               an individual with [Plaintiff's RFC.]

Tr. 25.

          Based on this record the Court concludes the ALJ

assessed Plaintiff with the RFC to perform "light work;" did not

find Plaintiff had the capacity to perform only "sedentary"

work"; and, therefore, the ALJ did not err at Step Five when she

posed a hypothetical to the VE that referenced Plaintiff's RFC,


22 - OPINION AND ORDER
which included only limitations for "light work."



                           CONCLUSION

     For these reasons, the Court AFFRIMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 12th day of July, 2021.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




23 - OPINION AND ORDER
